"PER CURIAM.
Defendant Ainsley Realty Company appeals from a final judgment, in a non-jury trial, in favor of the plaintiff, Richard I. Kramer.
The court’s findings are entitled to the weight of a jury verdict and will not be disturbed unless it is shown that there is a total lack of substantial evidence to support his conclusions. Chakford v. Strum, Fla. 1956, 87 So.2d 419.
We hold that the record reveals adequate support for the findings and conclusions of the trial judge. Finding no error the judgment appealed is affirmed.
A.ffirmed.